Title: From George Washington to Robert Morris, 30 July 1782
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Head Quarters Newburgh July 30 1782
                  
                  Since my arrival here General Heath has put into my hands, the Letter from Messrs Sands & Co. (of which the enclosed is a Copy) in answer to one from the Genl to the Contractors, on the subject of repeated deficiency in the supply of provisions, during my absence & the great distress of the Troops consequent thereof.
                  As the Representation contained in this Letter differs materially from the idea of the state of facts, which I had conceived from my conversation with you—I thought it essential to transmit it, in order that my mistake might be remedied, in case I had misunderstood your Meaning.
                  I know, Sir, full well the innumerable embarrassments with which you are surrounded on all sides; and therefore if there is unavoidably a deficiency in complying with the Contract on the part of the public, I would wish not to push the Contractors, but on the other hand to make every thing as easy with the Army as possible: Altho it is certain the service is much impeded, desertion vastly encreased, & the disposition of the Troops extremely soured, by their frequent want of Provisions, & being sometimes 2 or three days too without, and some Corps a whole Month without a drop of spirits either to Officers or Men.  But if the failure has happened through the fault of the Contractors, when they were actually furnished with the means of effecting the necessary purchases, their Conduct is infamous beyond discription or parallel, & deserves the severest reprehension & punishment.
                  Sincerely disposed to interpose all my influence in promoting your momentous Plans, I entreat you will give me an answer by the bearer & believe that I am with the most perfect esteem & regard Sir Your Most obed. Servt.
                  
               